   Case: 4:21-cv-01124-MTS Doc. #: 1 Filed: 09/15/21 Page: 1 of 9 PageID #: 1




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                  Plaintiff,                           )
                                                       )
            v.                                         )   No.
                                                       )
ONE HUNDRED THOUSAND DOLLARS                           )
IN U.S. CURRENCY ($100,000.00),                        )
                                                       )
             Defendant.                                )

                          VERIFIED COMPLAINT OF FORFEITURE

       Plaintiff the United States of America for its Verified Complaint for Forfeiture states as

follows:

                                   NATURE OF THE ACTION

       1.        This is a civil action in rem brought by the United States of America seeking

forfeiture of all right, title, and interest in the above-captioned defendant property pursuant Title

21, United States Code, Section 881(a)(6) and Title 18, United States Code, Sections 981(a)(1)(A)

and (C).

       2. The defendant property was seized by law enforcement on or about March 16, 2021,

and is described more fully as one hundred thousand dollars in U.S. currency ($100,00.00) (the

“defendant property”).

                                  JURISDICTION AND VENUE

       3.        The Court has jurisdiction over this action pursuant to Title 28, United States Code,

Sections 1345, 1355, and 1395.

       4.        Venue is proper pursuant to Title 28, United States Code, Section 1355(b)(1)(A)

because the acts and omissions giving rise to forfeiture took place in the Eastern District of

                                                   1
   Case: 4:21-cv-01124-MTS Doc. #: 1 Filed: 09/15/21 Page: 2 of 9 PageID #: 2




Missouri. Venue is also proper pursuant to Title 28, United States Code, Section 1395(b) because

the defendant currency was seized in the Eastern District of Missouri.

                                 STATUTORY FRAMEWORK

       5.      Title 21, United States Code, Section 881(a)(6) authorizes the civil forfeiture of

“all moneys, negotiable instruments, securities, or other things of value furnished or intended to

be furnished by any person in exchange for a controlled substance or listed chemical in violation

of this subchapter, all proceeds traceable to such an exchange, and all moneys, negotiable

instruments, and securities used or intended to be used to facilitate any violation of this

subchapter.”

       6.      Title 18, United States Code, Section 1956(a)(1)(A)(i) criminalizes conducting a

transaction, including transferring, delivering, or other disposition, knowing that such transaction

represents the proceeds of some form of unlawful activity and that in fact involves the proceeds of

a specific unlawful activity, including violations of the Controlled Substances Act, with the intent

to promote the carrying on of the specified unlawful activity.

       7.      Title 18, United States Code, Section 1956(a)(1)(B) criminalizes conducting a

transaction, including transfer, delivery, or other disposition, knowing that such transaction

represents the proceeds of some form of unlawful activity and that in fact involves the proceeds of

a specific unlawful activity, including violations of the Controlled Substances Act, knowing that

the transaction is designed in whole or in part to conceal or disguise the nature, location, source,

ownership, or control of the proceeds of specified unlawful activity.

       8.      Pursuant to Title 18, United States Code, Section 981(a)(1)(A), any property, real

or personal, involved in a transaction or attempted transaction in violation of section 1956 of Title

18, or any property traceable to such property, is subject to civil forfeiture.



                                                  2
    Case: 4:21-cv-01124-MTS Doc. #: 1 Filed: 09/15/21 Page: 3 of 9 PageID #: 3




        9.     Title 18, United States Code, Section 1952 criminalizes traveling in interstate

commerce with the intent to distribute the proceeds of any unlawful activity, including a business

enterprise involving controlled substances, or otherwise promoting, managing, establishing, carry

on, or facilitating the promotion, management, establishment, or carrying on, of such unlawful

activity.

        10.    Pursuant to Title 18, United States Code, Section 981(a)(1)(C), any property, real

or personal, which constitutes or is derived from proceeds traceable to a violation of Title 18,

United States Code, Section 1952 is subject to civil forfeiture.

                       FACTS GIVING RISE TO THE FORFEITURE

        11.    On or about March 16, 2021, Usman Ahmad (“Ahmad”) was travelling in a white

Ford Expedition (“Expedition”) headed west on Interstate 44 within the Eastern District of

Missouri.

        12.    At approximately 6:00 a.m., DEA Task Force Officer Carmelo Crivello observed

the Expedition commit three traffic violations and conducted a traffic stop of the vehicle.

        13.    TFO Crivello made contact with Ahmad in the Expedition. TFO Crivello informed

Ahmad of the traffic violations and asked for Ahmad’s license and rental contract. As Ahmad

retrieved those items, Ahmad told TFO Crivello he was on his way to Los Angeles, California to

attend a wedding. Ahmad provided TFO Crivello with a Virginia Driver’s License and a rental

contract from Avis. Ahmad then agreed to accompany TFO Crivello to Crivello’s patrol vehicle.

        14.    While in the patrol vehicle, Ahmad again told TFO Crivello that he was driving

from Virginia to Los Angeles for a wedding. Ahmad further stated the wedding was that night, a

Tuesday. TFO Crivello stated that it was odd to have a wedding on a Tuesday night and that Ahmad

was still 26 hours away from Los Angeles. Ahmad replied it was a Muslim wedding and it would



                                                 3
   Case: 4:21-cv-01124-MTS Doc. #: 1 Filed: 09/15/21 Page: 4 of 9 PageID #: 4




be a seven-day event.

       15.     Upon information and belief, weddings in the Islamic faith do not last seven days.

       16.     TFO Crivello noticed that the rental contract for the Expedition indicated the

Ahmad rented the vehicle from Avis on March 14, 2021 in Dulles, Virginia for return on March

18, 2021 in Los Angeles, California. Later investigation with Avis revealed Ahmad was a walk-in

customer and did not make a reservation for the rental.

       17.     Ahmad further informed TFO Crivello that he did not fly to California because of

the coronavirus. However, Ahmad stated he planned to return to Virginia from Los Angeles via

airplane. When reminded of his previous statement, Ahmad looked down and stated he planned to

drive to Arizona to visit an unidentified woman.

       18.     TFO Crivello told Ahmad that it wasn’t unusual to encounter drug smugglers on

this interstate. Ahmad then said, “Go for it.” TFO Crivello asked what Ahmad meant. Ahmad

pointed his open palms toward the Expedition and said: “Go for it. There’s nothing there.” TFO

Crivello asked Ahmad if he was giving him consent to search the vehicle and Ahmad said yes.

       19.     TFO Crivello asked Ahmad if there were large amounts of currency in the

Expedition. Ahmad stated he had around $2,000 in his backpack. TFO Crivello and Ahmad walked

to the vehicle and Ahmad retrieved the currency from the backpack.

       20.     TFO Crivello then searched the vehicle. TFO Crivello located a mid-sized suitcase

in the rear seat that contained a large Fed-Ex box.

       21.     Upon inquiry by TFO Crivello, Ahmad confirmed that the Fed-Ex box contained

$100,000 in U.S. currency (“defendant property”). TFO Crivello asked Ahmad to whom the money

belonged to and Ahmad did not answer.

       22.     The U.S. currency was seized and was comprised of $20 and $50 denominations



                                                 4
   Case: 4:21-cv-01124-MTS Doc. #: 1 Filed: 09/15/21 Page: 5 of 9 PageID #: 5




rubber banded together, which is indicative of drug proceeds or cash earmarked for the purchase

of drugs. Ahmad’s cellular telephone was also seized.

       23.      A certified drug detection canine was deployed for a discretionary sniff of the

defendant property. The canine gave an affirmative response to the presence of a controlled

substance on the defendant property.

       24.      On March 16, 2021, officers obtained a search warrant through the Phelps County,

Missouri Circuit Court to search Ahmad’s cellular phone.

       25.      From the search of Ahmad’s cellular phone, investigators discovered multiple

messages between Ahmad and other individuals regarding drug trafficking, including text

messages, e-mails and messages sent through Facebook Messenger, Telegram, Signal, WhatsApp

and Snapchat.

       26.      For example, on September 23, 2020, an individual sent Ahmad four videos of

marijuana. Ahmad replied he sent the video to three buyers and is waiting to hear back. Several

phone calls occur between the individual and Ahmad.

       27.      In February and March 2021, the individual and Ahmad exchange multiple

messages in regard to purchasing and selling various strains of marijuana and then returning it to

Virginia. In one of the messages, Ahmad references costs for a trip to Los Angeles.

       28.      On March 14, 2021, on the day he rented the Expedition in Virginia, Ahmad sent a

message that read: “Can I come over tonight get cashed out for the LA/rental and the commission

on the units today please?”

       29.      Upon information and belief, “units” is a coded reference to a certain amount of

controlled substance for distribution.

       30.      On March 14, 2021, Ahmad told Damo he’s leaving tomorrow and to let him know



                                                5
   Case: 4:21-cv-01124-MTS Doc. #: 1 Filed: 09/15/21 Page: 6 of 9 PageID #: 6




if he needs anything. Damo says, “got you bro.”

        31.     On March 15, 2021, Ahmad states in a message: “Sold- 2200 GS, BB- 1700,

Sunday Driver- 1200, Returned VA OG, GS, Suricanie, Have OG cake (28), GS 22, Lava-38, New

OG 1650, lava cake- 38, BBB- 1750, FG- 2050, OG cake paid ****.” The message lists names for

various strains of marijuana.

                                  COUNT ONE – FORFEITURE
                                     21 U.S.C. § 881(a)(6)

        32.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 31 above as if fully set forth herein.

        33.     The defendant property is bulk U.S. currency that was discovered by law

enforcement officers in bundles, wrapped in rubber bands, in denominations and a manner that is

consistent with drug trafficking. In addition, the defendant property was found concealed in a

shipping box inside a suitcase. Ahmad’s phone contained images of marijuana and

communications about drug trafficking. Finally, a certified narcotics canine alerted positively to

the presence of a controlled substance on the defendant property.

        34.     Based on the foregoing, the defendant currency is subject to forfeiture pursuant to

Title 21, United States Code, Section 881(a)(6) as money furnished or intended to be furnished in

exchange for a controlled substance, as proceeds traceable to such an exchange, and as money to

be used to facilitate a violation of the Controlled Substances Act.

                                  COUNT TWO – FORFEITURE
                                    18 U.S.C. § 981(a)(1)(A)

        35.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 31 above as if fully set forth herein.

        36.     The defendant currency is proceeds of an unlawful activity involving controlled



                                                  6
   Case: 4:21-cv-01124-MTS Doc. #: 1 Filed: 09/15/21 Page: 7 of 9 PageID #: 7




substances and was transported through the Eastern District of Missouri by Ahmad with the intent

to promote the carrying on of, and to conceal or disguise the nature, location, source, ownership

or control of, a specified unlawful activity.

        37.     Based on the foregoing, the defendant currency is subject to forfeiture, pursuant to

Title 18, United Stated Code, Section 981(a)(1)(A) as property involved in a transaction or

attempted transaction in violation of Title 18, United States Code, Section 1956, or as property

traceable to such property.

                                COUNT THREE – FORFEITURE
                                   18 U.S.C. § 981(a)(1)(C)

        38.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 31 above as if fully set forth herein.

        39.     The defendant currency is proceeds of an unlawful activity involving controlled

substances that travelled with Ahmad in interstate commerce with the intent to distribute it, and

otherwise promote, manage, establish, carry on, or facilitate the promotion, management,

establishment, or carrying on, of an unlawful activity involving controlled substances.

        40.     Based on the foregoing, the defendant currency is subject to forfeiture, pursuant to

Title 18, United Stated Code, Section 981(a)(1)(C) as property that constitutes or is derived from

proceeds traceable to a violation of Title 18, United States Code, Section 1952.

                                      PRAYER FOR RELIEF

      WHEREFORE, the United States of America prays that a Warrant for Arrest be issued in

rem for the defendant currency and the defendant currency be condemned and forfeited to the

United States of America, in accordance with the provisions of law; and that the United States of

America be awarded its costs in this action, and have such other relief as provided by law and the

nature of the case may require.

                                                 7
Case: 4:21-cv-01124-MTS Doc. #: 1 Filed: 09/15/21 Page: 8 of 9 PageID #: 8




                                 Respectfully submitted,

                                 SAYLER A. FLEMING
                                 United States Attorney


                                 /s/ Stephen Casey
                                 STEPHEN CASEY, #58879(MO)
                                 Assistant United States Attorney
                                 111 South 10th Street, Suite 20.333
                                 Saint Louis, Missouri 63102
                                 Telephone: (314) 539-2200
                                 Stephen.Casey3@usdoj.gov




                                    8
Case: 4:21-cv-01124-MTS Doc. #: 1 Filed: 09/15/21 Page: 9 of 9 PageID #: 9
